     Case 3:19-cv-00346-MMA-JLB Document 46 Filed 02/18/21 PageID.972 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    BARRY ERNEST OCHOA,                                Case No.: 19-cv-00346-MMA-JLB
12                                      Plaintiff,
                                                         ORDER:
13    v.
                                                         (1) GRANTING EX PARTE MOTION
14    CARLA FRIEDERIKE VON LINTIG,
                                                         TO MODIFY SCHEDULING
15                                    Defendant.         ORDER; AND
16
                                                         (2) ISSUING AMENDED
17                                                       SCHEDULING ORDER
18
                                                         [ECF Nos. 43; 45]
19
20            Before the Court is Defendant Carla Friederike Von Lintig’s second Ex Parte
21   Motion to Modify Scheduling Order. (ECF No. 45.) Defendant requests a sixty-day
22   extension of the March 1, 2021 discovery cutoff and the March 29, 2021 pretrial motions
23   deadline and a continuance of the March 11, 2021 Mandatory Settlement Conference. (Id.
24   at 1.)    Defendant provides that good cause exists for the requested extensions and
25   continuance because Plaintiff failed to appear for his deposition, which was noticed for
26   January 12, 2021. (Id. at 2.) Defendant further provides that Plaintiff has secured counsel,
27   but his counsel has not yet appeared in the case. (Id.)
28   ///

                                                     1
                                                                              19-cv-00346-MMA-JLB
     Case 3:19-cv-00346-MMA-JLB Document 46 Filed 02/18/21 PageID.973 Page 2 of 5



 1         For good cause shown, Defendant’s ex parte motion (ECF No. 45) is GRANTED,
 2   and the operative Scheduling Order (ECF No. 43) is amended as follows:
 3         1.     A telephonic, counsel-only Status Conference shall be held before
 4   Magistrate Judge Jill L. Burkhardt on March 3, 2021, at 2:00 PM. For purposes of the
 5   Status Conference, counsel for Plaintiff and defense counsel shall call the Court’s
 6   teleconference line at (877) 873-8018 and use access code 9930765.
 7         2.     All discovery shall be completed on or before April 30, 2021. “Completed”
 8   means that all discovery under Rules 30–36 of the Federal Rules of Civil Procedure and
 9   discovery subpoenas under Rule 45 must be initiated a sufficient period of time in advance
10   of the cut-off date so that it may be completed by the cut-off date, taking into account the
11   times for services, notice, and response as set forth in the Federal Rules of Civil Procedure
12         The parties or their counsel, if represented, shall promptly and in good faith meet
13   and confer with regard to all discovery disputes in compliance with Local Rule 26.1(a).
14   The Court expects counsel and the parties to make every effort to resolve all disputes
15   without court intervention through the meet and confer process. Discovery motions must
16   be filed in the time and manner directed by Judge Burkhardt (see Judge Burkhardt’s Civil
17   Chambers Rules on Discovery Disputes). All discovery motions must be filed within 30
18   days of the service of an objection, answer, or response that becomes the subject of dispute
19   or the passage of a discovery due date without response or production, and only after
20   counsel have met and conferred to resolve the dispute and requested an informal
21   teleconference with the Court.
22         3.     A Mandatory Settlement Conference shall be conducted on May 6, 2021,
23   at 9:00 AM in the chambers of Magistrate Judge Jill L. Burkhardt, Edward J. Schwartz
24   U.S. Courthouse, 221 West Broadway, Suite 5140, San Diego, California 92101. If
25   Plaintiff is incarcerated, Plaintiff shall appear at the settlement conference by video
26   conference, and defense counsel shall assist in coordinating the arrangements for Plaintiff’s
27   video conference appearance. If Plaintiff is not incarcerated, Plaintiff shall attend the
28   settlement conference in person.

                                                   2
                                                                               19-cv-00346-MMA-JLB
     Case 3:19-cv-00346-MMA-JLB Document 46 Filed 02/18/21 PageID.974 Page 3 of 5



 1         The parties or their counsel, if represented, shall LODGE confidential settlement
 2   statements in accordance with Judge Burkhardt’s Civil Chambers Rules no later than
 3   April 26, 2021. The confidential settlement statements should be lodged by e-mail to
 4   efile_Burkhardt@casd.uscourts.gov.        However, if e-mail is unavailable, settlement
 5   conference statements may be lodged by mail to the U.S. District Court, Southern District
 6   of California, Office of the Clerk, Attn: Magistrate Judge Burkhardt’s Chambers, 333 West
 7   Broadway, Suite 420, San Diego, California 92101. Settlement conference statements
 8   shall not be filed via the CM/ECF system. Settlement conference statements may be
 9   exchanged confidentially with opposing counsel within the parties’ discretion.
10         Each party’s settlement statement shall concisely set forth the following: (1) the
11   party’s statement of the case; (2) the controlling legal issues; (3) issues of liability and
12   damages; (4) the party’s settlement position, including the last offer or demand made by
13   that party; (5) a separate statement of the offer or demand the party is prepared to make at
14   the settlement conference; and (6) a list of all attorney and non-attorney attendees for the
15   Conference, including person(s) and their title(s) or position(s) with the party who will
16   attend and have settlement authority at the conference.
17         Pursuant to Local Civil Rule 16.3, all party representatives and claims adjusters for
18   insured defendants with full and unlimited authority 1 to negotiate and enter into a binding
19   settlement, as well as the principal attorney(s) responsible for the litigation, must be present
20   and legally and factually prepared to discuss and resolve the case at the mandatory
21
22
23
     1
           “Full authority to settle” means that the individuals at the settlement conference must
     be authorized to fully explore settlement options and to agree at that time to any settlement
24   terms acceptable to the parties. Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d
     648 (7th Cir. 1989). The person needs to have “unfettered discretion and authority” to
25
     change the settlement position of a party. Pitman v. Brinker Int’l., Inc., 216 F.R.D. 481,
26   485–86 (D. Ariz. 2003). The purpose of requiring a person with unlimited settlement
27   authority to attend the conference includes that the person’s view of the case may be altered
     during the face to face conference. Id. at 486. A limited or a sum certain of authority is
28   not adequate. Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                    3
                                                                                  19-cv-00346-MMA-JLB
     Case 3:19-cv-00346-MMA-JLB Document 46 Filed 02/18/21 PageID.975 Page 4 of 5



 1   settlement conference. In the case of a corporate entity, an authorized representative of the
 2   corporation who is not retained outside counsel must be present and must have
 3   discretionary authority to commit the company to pay an amount up to the amount of the
 4   Plaintiff’s prayer, excluding punitive damages prayers. The purpose of this requirement is
 5   to have representatives present who can settle the case during the course of the conference
 6   without consulting a superior.
 7         Failure to attend the conference or obtain proper excuse will be considered
 8   grounds for sanctions.
 9         4.     All dispositive pretrial motions, including motions for summary judgment and
10   motions addressing Daubert issues, must be filed by May 28, 2021.2 Counsel for the
11   moving party must obtain a motion hearing date from Judge Anello’s law clerk. The period
12   of time between the date you request a motion date and the hearing date may vary from
13   one district judge to another. Please plan accordingly. Failure to make a timely request
14   for a motion date may result in the motion not being heard.
15         5.     If appropriate, following the filing of an order ruling on a motion for summary
16   judgment or other dispositive pretrial motion, or in the event no such motion is filed, after
17   the expiration of the deadline set forth in paragraph 4, supra, Judge Anello will issue a
18   pretrial scheduling order setting a pretrial conference, trial date, and all related pretrial
19   deadlines. The parties must review and be familiar with Judge Anello’s Civil Chambers
20   Rules, which provide additional information regarding pretrial scheduling.
21         6.     A post trial settlement conference before a magistrate judge may be held
22   within 30 days of verdict in the case.
23         7.     The dates and times set forth herein will not be modified except for good cause
24   shown.
25
26
27   2
           This deadline is not applicable to pretrial motions in limine. For further information
28   regarding motions in limine, please refer to Judge Anello’s Civil Chambers Rules.

                                                   4
                                                                               19-cv-00346-MMA-JLB
     Case 3:19-cv-00346-MMA-JLB Document 46 Filed 02/18/21 PageID.976 Page 5 of 5



 1         8.     Briefs or memoranda in support of or in opposition to any pending motion
 2   shall not exceed twenty-five (25) pages in length without leave of a district judge. No reply
 3   memorandum shall exceed ten (10) pages without leave of a district judge. Briefs and
 4   memoranda exceeding ten (10) pages in length shall have a table of contents and a table of
 5   authorities cited.
 6         9.     This Order does not otherwise amend the Court’s previous Scheduling Orders
 7   (ECF Nos. 37; 43).
 8
 9         The Clerk of Court is DIRECTED to mail a copy of this Order to the following
10   addresses:
11
           Barry Ernest Ochoa
12         39161 Trail Creek Ln
13         Temecula, CA 92591

14         Philip Deitch
15         19360 Rinaldi St, Ste 330
           Porter Ranch, CA 91326
16
17         IT IS SO ORDERED.
18   Dated: February 17, 2021
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                               19-cv-00346-MMA-JLB
